TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00134-CV





In re Benito and Marina Hernandez






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Benito and Marina Hernandez filed a petition for a writ of mandamus challenging the
trial court’s order imposing discovery sanctions.  See Tex. R. Civ. P. 215.2(b)(8).  We deny the
petition.  See id. (order awarding attorney’s fees as discovery sanction shall be subject to review on
appeal from final judgment).
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   March 22, 2005